Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 1/25/2022, have been noted and entered.  Examiner notes the amendment to claim 1, 8, 11, 12, the addition of new claims 21-23 and the cancellation of claims 2, 10, and 20.  Claims 1, 3-9, 11-19 and 21-23 are pending with claims 13-19 withdrawn from consideration due to a restriction requirement.

Response to Arguments
Applicant's arguments filed 1/25/2022 have been fully considered but they are not persuasive as they are directed to newly added claim requirements that are addressed below.

Claim Rejections - 35 USC § 112
Claims 1, 3-9, 11-12, 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites “1100 oC to 1150 oC, wherein the temperature is maintained at 1150 oC or less”, which includes both the broader (1150 oC or oC to 1150 oC) of the temperature range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Dependent claims do not cure the deficiencies of the claims from which they depend and are therefore similary rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 8, 10, 12 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20180002236 by Koga et al. taken collectively with US Patent 6300226 by Miyata et al. taken with “Chemical Vapour Infiltration on SiC in Porous Graphite Materials” by Walasek et al.

A) positioning a porous graphite substrate having an open porosity in a process chamber (00011-0012, 00128);  
B) heating the porous graphite substrate in the process chamber to a temperature to 1200 C. (Example 1) ;  
C) depositing on the porous graphite substrate in a first deposition phase crystalline silicon carbide grains to form a silicon carbide coated graphite substrate by introducing a mixture of gases into the process chamber with a first amount of raw material gas in the process chamber (0129-0136); 
D) increasing or reducing an amount of raw material gas in the process chamber and depositing in a second deposition phase crystalline silicon carbide grains on the silicon carbide coated graphite substrate by introducing a second amount of raw material gases (0068-0069, 0134-0135);  
As for the requirement of different densities, the examiner notes the prior art discloses adjusting the amount of precursor gas during the CVD chamber and therefore would reasonably disclose the deposition of different densities, see also Figure 3-4 and accompanying text).
As for the requirement of raw materials and pressure, Koga discloses CVD process using raw materials including carbon and silicon sources methyltrichlorosilane; however, fails to disclose DMS and hydrogen at atmospheric pressure as specifically claimed.  However, Miyata, also forming a SiC layer onto graphite by using a similar CVD process and discloses heating at 
A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).
Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.
	As for the specific precursor, the claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
	Koga discloses a graphite substrate with a porosity of 12% such that the raw material readily infiltrates into the inside of the pore and 20% or less so that the body has sufficient strength (0012).   Therefore, initially discloses a range that is close to the range as claimed and therefore makes obvious this range.  A prima facie case of obviousness exists where the Titanium Metals Corp. of America v. Banner, 778 f.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.  
Additionally, the disclosure of Koga illustrates that the porosity is a result effective variable, directly affecting the strength and the degree of infiltration; however, fails to explicitly disclose the claim porosity.  However, Walasek, also teaching of SiC infiltration of graphite disclose such will infiltrate the pores when the graphite has a porosity of 8 to 22% and illustrates that the degree of porosity will necessarily affect the ease of infiltration but will also affect the oxidation resistance.  Therefore, taking the references collectively it would have been obvious to have infiltrated a graphite with a porosity that is in the range as claimed to balance the ease of infiltration with the strength.   Here, the determination of the optimum porosity through routine experimentation would have been obvious to one of ordinary skill in the art at the time of the invention.  
	As for the requirement of the first mixture temperature and flow rate, the examiner notes such is taught by Miyata at Example 1 (see 190 SLM and 1100C).  Therefore it would have been obvious to use the known flow rate and temperature.  Additionally, Miyata discloses that the characteristics of the SiC grain can be altered by changing the CVD reaction conditions, including the flow rate, temperature and mixing ratio of the silicon and hydrogen (column 5, lines 9-30).  As such, taking the level of one of ordinary skill in the art, it would have been obvious to have determined through routine experimentation, the optimum temperature and flow rate to deposit the desired SiC grains.  As for the requirement of tetrahedral crystals and depth of the tendrils, the Koga with Miyata and Weidman disclose and makes obvious the 
As for the requirement of tendrils and depth is noted; however, a review of the specification illustrates that such is depth the SiC infiltrates the graphite substrate from the surface to a depth in the pores (see applicants specification at page 34, which defines tendrils) and therefore the prior art that infiltrates the pores of graphite using an obvious process would have resulted in what can reasonably be considered tendrils within the scope of the claims as drafted.  Koda discloses a depth of SiC infiltration into the pores of e.g. 150 microns which abuts and thus makes obvious the claims as drafted (0023) and such infiltration would read on the defined tendrils as discussed above.
	Claim 5:  Koga discloses the concentration of the raw material in the second stage is higher than the first state (0135) and discloses dividing the process into any number of stages (0068-0069); however, fails to disclose the claimed twice as much.  However, additionally, Koga discloses the amount of raw material directly affects the decomposition rate (0135).  Therefore it would have been obvious to have determined the relative amount of raw material, including a first and second stage with the second stage being twice as much raw material, through routine experimentation to reap the benefits of SiC infiltration and decomposition rate because Koga general discloses second stage with more raw material and such will affect the decomposition rate.

	12:  Koda discloses a depth of SiC infiltration into the pores of e.g. 150 microns which abuts and thus makes obvious the claims as drafted (0023) and such infiltration would read on the defined tendrils as discussed above.
	Claim 21:  Miyata discloses the characteristics of the grain and size will be different based on the change of the CVD conditions and therefore the different crystal size would necessarily follow by changing the CVD reaction conditions.
	Claims 22-23:  As noted above, Miyata explicitly discloses the feed gas flow rate is a result effective variable and therefore determination of the optimum feed gas flow rate through routine experimentation to provide the SiC with the desired SiC grains would have been obvious to one of ordinary skill in the art.

Claim 3-4, 6-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koga et al. taken collectively with Miyata et al. and further with US Patent Application Publication 20160065404 by Weidman et al.
Claim 3:  Koga and Miyata disclose all that is taught above and both Koga (as discussed above) and Miyata (column 5) each individually disclose successive layers of SiC using different process conditions including concentration and also discloses adjusting the temperature of the CVD reactions and therefore discloses the temperature is a result effective variable, directly affecting the grains of SiC, and therefore taking the references collectively it would have been 
Koga and Miyata disclose depositing any number of stages and therefore it would have been obvious to perform the various stages as claimed, by varying the concentration of the raw material, as made obvious by the references.
Koga with Miyata fails to disclose the changing the position.  However, Weidman discloses SiC film (0050) and discloses adjusting the position of the substrate in steps or continuously to minimize the effects of local variability in gas flow (0049) and therefore taking the references collectively it would have been obvious to have modified Koga with Miyata to change the position as claimed to reap the benefit of minimizing the effects of local variability in gas flow.  As for the requirement of tetrahedral crystals, the Koga with Miyata and Weidman disclose and makes obvious the claimed process steps and therefore must reasonably result in the claimed results unless the applicant is using specific process steps or process parameters that are neither claimed nor disclosed as necessary to achieve the claimed tetrahedral crystals.
Claim 4:  Koga discloses gradual increase (00069, 0135).
Claim 6:  The concentration adjustment would have been obvious for the reasons set forth above with respect to claim 5.
Claim 7:  The prior art discloses increasing an amount of raw material which would necessarily result in the claimed results as the claims illustrate that the particle size naturally flows from the concentration.
.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koga et al. taken collectively with Miyata et al. and further with US Patent Publication 20160111272 by Girard et al.
Koga et al. taken collectively with Miyata et al. discloses all that is taught above; however, fails to disclose the impurity.  However, Girard also discloses CVD of using similar precursors (0097-00103) for the formation of silicon carbide films (0086) and Girard discloses using an raw material that has a siloxane impurity within the range as claimed (0022-0027, 0091) and therefore taking the reference collectively using the raw material for vapor deposition the SiC to have the siloxane impurity in the amount as claimed would have been obvious as predictable.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.